No. 80-75
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 1980


IN THE MATTER OF R.P.S.




Appeal from:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone.
               Honorable Diane G. Barz, Judge presiding.
Counsel of Record:
     For Appellant:
          Harold Hanser, County Attorney, Billings, Montana
          Robert 5. Waller argued, Deputy County Attorney,
           Billings, Montana
     For Respondent:
          Olsen, Christensen and Gannett, Billings, Montana
          Damon L. Gannett argued, Billings, Montana


                               Submitted:    May 29, 1980

                     1
                                 Decided :   &Jr\l 2 4 1989
Filed:   jUN 2 4 19QD
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

         The S t a t e i n i t i a t e d t h i s a c t i o n on November 1 5 , 1979,

by f i l i n g a p e t i t i o n i n Youth C o u r t , Yellowstone County,

a l l e g i n g R.P.S.     was a d e l i n q u e n t by h a v i n g committed t h e

c r i m e s of d e l i b e r a t e homicide and s e x u a l i n t e r c o u r s e w i t h o u t

consent.         On November 2 6 , 1979, c o u n s e l f o r R.P.S.                     filed a

motion t o s u p p r e s s a c o n f e s s i o n made by R.P.S.                  and a l l

physical evidence r e l a t e d t o t h e confession.                           A h e a r i n g on

t h e motion w a s h e l d t h e n e x t day.                R.P.S.      presented evidence

i n s u p p o r t o f t h e motion i n c l u d i n g a p s y c h o l o g i c a l e v a l u -

ation.       The S t a t e was g i v e n t i m e t o p r e s e n t r e b u t t a l t e s t i -

mony and w a s g r a n t e d p e r m i s s i o n t o have a n i n d e p e n d e n t

e x a m i n a t i o n of R.P.S.        The S t a t e p r e s e n t e d i t s r e b u t t a l

t e s t i m o n y on December 1 7 , 1979.                 The t e s t i m o n y i n c l u d e d a

p s y c h i a t r i c e v a l u a t i o n o f R.P.S.

        The Youth C o u r t , t h e Honorable Diane G . Barz p r e s i d i n g ,

s u b s e q u e n t l y e n t e r e d a n o r d e r g r a n t i n g t h e motion t o sup-

p r e s s t h e c o n f e s s i o n and a l l p h y s i c a l e v i d e n c e d e r i v e d as a

r e s u l t of t h e c o n f e s s i o n .      The c o u r t found t h e e v i d e n c e

s h o u l d be s u p p r e s s e d b e c a u s e R.P.S.        was i n c a p a b l e of making

a knowing and i n t e l l i g e n t w a i v e r of h i s c o n s t i t u t i o n a l

r i g h t s a t t h e t i m e o f t h e c o n f e s s i o n and b e c a u s e law e n f o r c e -

ment p e r s o n n e l had f a i l e d t o comply w i t h Montana's Youth

C o u r t A c t by o b t a i n i n g a w a i v e r of r i g h t s from R.P.S.'s
parents p r i o r t o t h e confession.                    The S t a t e b r i n g s t h i s

a p p e a l from t h e o r d e r of t h e Youth C o u r t .

        On November 1 4 , 1979, R.P.S.                     went t o t h e Yellowstone

County s h e r i f f ' s o f f i c e a t t h e r e q u e s t of a s h e r i f f ' s o f -

ficer.       R.P.S.      was 1 8 y e a r s o l d on t h a t d a t e , having t u r n e d

1 8 on October 1 9 , 1979.                   The a l l e g e d o f f e n s e s c o n t a i n e d i n
the petition filed in this case occurred on October 9, 1979,
before R.P.S. was 18.
       R.P.S. arrived at the sheriff's office at about 7:OO
p.m.    Between 7:00 p.m. and approximately 11:30 p.m. that
evening, R.P.S. was interviewed several times by sheriff's
officers.    He also took a polygraph examination.    R.P.S.
signed several waiver of rights forms and a consent form for
the polygraph test during the evening.     R.P.S. confessed to
the crimes charged during the interview sessions.      The
following day he accompanied officers to the scene of the
crimes and assisted them in locating several pieces of
physical evidence connected with the crimes.
       At the direction of Yellowstone County attorney Harold
Hanser, the sheriff's officers interviewing R.P.S.     treated
him as an adult.     They did not, therefore, gain a waiver of
rights form from his parents as required by the Montana
Youth Court Act.     See section 41-5-303, MCA.   In fact,
R.P.S.'s mother called the sheriff's office several times
during the interview sessions.     Each time officers told her
she could not talk to R.P.S.
       Two expert witnesses testified at the suppression
hearing concerning psychological evaluations they had per-
formed of R.P.S.     Dr. Ned Tranel testified that R.P.S.    was
schizophrenic.     Dr. Tranel stated that because of his mental

condition, there was a high probability that R.P.S.    could
not understand the abstract terms contained in the Miranda
warnings or understand the consequences of making statements
to the officers after being advised of his rights.     Dr.
Tranel was of the opinion that R.P.S.    was incapable of
making a knowing and intelligent waiver of his ~0n~tit~tioIlal

rights at the time he allegedly did so.
         Dr.    Bryce Hughett a l s o t e s t i f i e d a s t o t h e m e n t a l

c o n d i t i o n o f R.P.S.       Dr.    Hughett found no e v i d e n c e of t h o u g h t

disorder present.               He s t a t e d t h a t R.P.S.       was c a p a b l e of

u n d e r s t a n d i n g t h e Miranda warnings and of making a knowing

and i n t e l l i g e n t w a i v e r of h i s r i g h t s a t t h e t i m e t h e o f f i c e r s

i n t e r v i e w e d him.

        The S t a t e raises t h e f o l l o w i n g i s s u e s on a p p e a l :

        1.      Did t h e Youth C o u r t err i n f i n d i n g t h a t R.P.S.                was

i n c a p a b l e of v o l u n t a r i l y waiving h i s c o n s t i t u t i o n a l r i g h t s ?

        2.      Did t h e Y o u t h C o u r t err i n s u p p r e s s i n g t h e c o n f e s -

s i o n and a l l e v i d e n c e o b t a i n e d a s a r e s u l t of t h e c o n f e s s i o n

b e c a u s e l a w e n f o r c e m e n t p e r s o n n e l d i d n o t t r e a t R.P.S.     as a

y o u t h and o b t a i n a w a i v e r of r i g h t s from h i s p a r e n t s ?

        A d d r e s s i n g t h e f i r s t i s s u e , we n o t e t h a t t h e r u l e s

g o v e r n i n g t h e r e v i e w o f a lower c o u r t ' s d e t e r m i n a t i o n of t h e

v o l u n t a r i n e s s of a c o n f e s s i o n a r e w e l l e s t a b l i s h e d i n Montana.

The i s s u e of v o l u n t a r i n e s s i s l a r g e l y a f a c t u a l d e t e r m i n a t i o n

f o r the t r i a l court.          The t r i a l c o u r t ' s judgment w i l l n o t b e

C i s t u r b e d on a p p e a l u n l e s s i t i s c l e a r l y a g a i n s t t h e w e i g h t

of t h e e v i d e n c e .    S t a t e v . Blakney ( 1 9 7 9 ) ,      - Mont.               ,   605
P.2d 1093, 1096, 36 St.Rep.                    2193, 2196; S t a t e v . Grimestad

(1979) ,                ,
               - Mont. - 598 P.2d 198,                      202,    36 St.Rep.        1245,

1251.        A s w e s t a t e d i n Grimestad:

        ". . .        t h e s t a n d a r d t o be a p p l i e d by t h e t r i a l
        judge on a s u p p r e s s i o n q u e s t i o n i s ' p r e p o n d e r a n c e
        of t h e e v i d e n c e ' , b u t when t h e same q u e s t i o n
        comes t o u s on a p p e a l t h e c r e d i b i l i t y o f t h e
        w i t n e s s e s and t h e w e i g h t t o be g i v e n t h e i r t e s t i -
        mony i s f o r t h e t r i a l c o u r t ' s d e t e r m i n a t i o n and
        o u r r e v i e w i s l i m i t e d t o d e t e r m i n i n g whether
        t h e r e i s s u b s t a n t i a l c r e d i b l e evidence support-
        ing the D i s t r i c t Court's findings."                    598 P.2d a t
        203, 36 St.Rep. a t 1251.

        Under t h i s s t a n d a r d , w e must examine t h e r e c o r d f o r

s u b s t a n t i a l c r e d i b l e evidence t o support t h e t r i a l c o u r t ' s
decision.           The e v i d e n c e t h a t s u p p o r t s t h e d e c i s i o n i s found

m a i n l y i n t h e t e s t i m o n y of D r . T r a n e l .        Dr.    Tranel t e s t i f i e d

t h a t R.P.S.       s u f f e r e d from a s e v e r e e m o t i o n a l d i s t u r b a n c e

t e c h n i c a l l y diagnosed a s schizophrenic r e a c t i o n , a c u t e

u n d i f f e r e n t i a t e d type.      Dr.    T r a n e l s t a t e d one consequence of

R.P.S.'s        emotional disturbance w a s a s e v e r e l y impaired

a b i l i t y t o form l o g i c a l c o n c l u s i o n s , u n d e r s t a n d c a u s e - e f f e c t

r e l a t i o n s h i p s and c o n c e n t r a t e .     Dr.   Tranel s a i d t h i s r e s u l t e d

i n R.P.S.'s         normal f u n c t i o n i n g b e i n g s i m i l a r t o t h a t o f a

p e r s o n i n a dream.           A second f e a t u r e of R.P.S.'s                emotional

disturbance, according t o D r . Tranel, w a s a disconnection

between h i s emotion and t h e i d e a a s s o c i a t e d w i t h i t .                     A s an

example of t h i s f e a t u r e of R.P.S.'s                    disorder, D r . Tranel

s a i d R.P.S.       may n o t have t h e u n p l e a s a n t f e e l i n g n o r m a l l y

a s s o c i a t e d with experiencing an unpleasant event.                              Beyond

t h e schizophrenic condition, D r . Tranel t e s t i f i e d t h a t

R.P.S.      had a low l e v e l of ego s t r e n g t h .               The d o c t o r s a i d

t h i s meant t h a t R.P.S.            would "come a p a r t q u i t e e a s i l y " under

stress.        Based on t h i s d i a g n o s i s , D r . T r a n e l s t a t e d he d i d

n o t t h i n k R.P.S.        c o u l d have u n d e r s t o o d t h e Miranda warnings

g i v e n t o him, e s p e c i a l l y a t t h e end of o v e r f o u r h o u r s of

interrogation.

         There i s c o n f l i c t i n g e v i d e n c e on t h e r e c o r d .         Dr.

Hughett t e s t i f i e d t h a t R.P.S.                showed no s i g n s of s c h i z o -

p h r e n i a when he i n t e r v i e w e d him.             Dr.   Hughett a l s o s t a t e d

t h a t t h e r e s u l t s o f one o f t h e tests a d m i n i s t e r e d by D r .
T r a n e l i n d i c a t e d R.P.S.      was c o n s c i o u s l y o r u n c o n s c i o u s l y

a t t e m p t i n g t o make h i s m e n t a l c o n d i t i o n a p p e a r worse t h a n i t
was.
         I n resolving t h i s c o n f l i c t i n t h e testimony, t h e t r i a l

c o u r t a s s e s s e d t h e t e s t i m o n y of D r . H u g h e t t a s f o l l o w s :
        " ~ r Hughett, through h i s testimony, f a i l e d t o
                   .
        convince t h e Court t h a t t h e youth i n q u e s t i o n
        was n o t s u f f e r i n g from any m e n t a l d e f e c t , which
        would have i m p a i r e d h i s a b i l i t y t o make a n i n -
        t e l l i g e n t , v o l u n t a r y waiver of h i s r i g h t s . "

A s p o i n t e d o u t above,        t h e d e t e r m i n a t i o n of t h e c r e d i b i l i t y

of t h e witnesses i s f o r t h e t r i a l court.

        Thus, t h e f s l l o w i n g s i t u a t i o n e x i s t s h e r e .       Two e x p e r t s

t e s t i f i e d a s t o t h e m e n t a l c o n d i t i o n of R.P.S.           Their testi-

mony c o n f l i c t e d .     The t r i a l c o u r t found t h e t e s t i m o n y of t h e

e x p e r t who found R.P.S.               c a p a b l e of v o l u n t a r i l y waiving h i s

r i g h t s unconvincing and based i t s d e c i s i o n on t h e t e s t i m o n y

of D r . T r a n e l s e t o u t above.             W have reviewed D r . T r a n e l ' s
                                                     e

testimony.           I t i.s v e r y thorough and d e f i n i t e l y s u p p o r t s t h e

c o n c l u s i o n t h a t R.P.S.     was i n c a p a b l e o f v o l u n t a r i l y waiving

his constitutional rights.                      Further, according t o t h e t r i a l

c o u r t , D r . T r a n e l ' s t e s t i m o n y i s more c r e d i b l e t h a n D r .

Hughett's testimony.                 Dr.     T r a n e l ' s testimony, t h e r e f o r e ,

r e p r e s e n t s s u b s t a n t i a l c r e d i b l e e v i d e n c e on t h e r e c o r d t o

s u p p o r t t h e d e c i s i o n of t h e t r i a l c o u r t .      A s such, w e a f f i r m

t h e o r d e r of t h e t r i a l c o u r t s u p p r e s s i n g R.P.S.'s           confession

and a l l p h y s i c a l e v i d e n c e o b t a i n e d as a r e s u l t of t h e con-

f e s s i o n b e c a u s e R.P.S.     d i d n o t make a v o l u n t a r y w a i v e r of

his rights.
        Having d e t e r m i n e d t h e e v i d e n c e i n q u e s t i o n must be

s u p p r e s s e d b e c a u s e R.P.S.     d i d n o t v o l u n t a r i l y waive h i s

c o n s t i t u t i o n a l r i g h t s , it i s unnecessary t o consider t h e

second i s s u e r a i s e d by t h e S t a t e .
        A£ f i r m e d .
W e concur:




     Justices